Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/21 has been entered.
Response to Arguments
Applicant's arguments filed 11/30/21 have been fully considered but they are not persuasive. Applicant argues that Williams does not disclose a binder chemical species wherein the functional groups are different. However, the examiner does not rely on Williams for this feature. Applicant argues that the references do not specifically disclose the chemical bond formation, but "something which is old does not become patentable upon discovery of a new property... The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer," see MPEP 2112. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37-39, 41, 44, 46, 47, 49, 57, 58 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2011/0130489) in view of Nishimura (US 5380179).
As to claim 37, Williams method of printing a three dimensional article comprising: providing a substantially dry particulate material including a plurality of adjacent particles, the particulate material comprising an insoluble filler[0046, 0055, 0056]; and applying a fluid binder material to at least some of nd and 3rd functional groups are different from eachother.
Nishimura teaches a method of impregnating particulate material [col 5 line 15-65] with binder [Abstract] to provide a hard composite that was resistant to deformation[Abstract, col 4 line 24-35] wherein the binder is a chemical species with at least 2 functional groups that differ from each other and forms a bond with the surface of the filler [col 6 line 10-68, col 13 line 39-60, col 14 line 49-60, col 16 line 25-55]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Williams and utilized a chemical species with different functional groups, as suggested by Nishimura, in order to impregnate the particulate to make a hard composite that is resistant to deformation. 
As to claim 38, Williams teaches the particles are bonded together with chemical bonds having a bond strength of at least 10 kJ/mol as Williams uses the same materials [0046, 0047, 0055]. Additionally, Nishimura teaches forming a covalent bond as explained above.
As to claim 39, Williams teaches the first functional group comprises a vinyl, amine, (meth)acrylate, group [0046, 0055]. 
Additionally, Nishimura teaches a method of impregnating particulate material [col 5 line 15-65] with binder [Abstract] to provide a hard composite that was resistant to deformation[Abstract, col 4 line 24-35] wherein the binder is a chemical species with at least 2 functional groups that differ from each other and forms a bond with a hydroxyl surface of the filler [col 6 line 10-68, col 13 line 39-60, col 14 line 49-60, col 16 line 25-55]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
As to claim 41, Williams teaches the second functional group comprises a (meth)acrylate group [0047]. 
Additionally, Nishimura teaches a method of impregnating particulate material [col 5 line 15-65] with binder [Abstract] to provide a hard composite that was resistant to deformation[Abstract, col 4 line 24-35] wherein the binder is a chemical species with at least 2 functional groups the 2nd being a glycidyl, epoxide, vinyl or methacrylate group that differ from each other and forms a bond with the surface of the filler [col 6 line 10-68, col 13 line 39-60, col 14 line 49-60, col 16 line 25-55]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Williams and utilized a chemical species with different functional groups the 2nd being a glycidyl, epoxide, vinyl or methacrylate group, as suggested by Nishimura, in order to impregnate the particulate to make a hard composite that is resistant to deformation. 
As to claim 44, Williams teaches forming reactive sites on the surface of the particles [0055].
As to claim 46, Williams teaches reacting the reactive sites on the surface of the particles with one or more chemical species comprising the first functional group to provide functionalized particles comprising the first functional group [0055]. 
As to claim 47, Williams teaches the reactive sites are formed prior to applying the fluid binder material to the particles [0077-0079]. 
As to claim 49, Williams teaches less than 15% by weight fluid binder material is used, based on the total weight of the fluid binder material and the particulate material [Test 2]. 
As to claim 57, Williams teaches the second/third functional group comprises a (meth)acrylate group [Table 2, 5, 0083]. 
As to claim 58, Williams teaches the chemical species of the fluid binder comprises a di(meth)acrylate [Table 2, 5, 0083]. Additionally, Williams also disclosed this species [col 6 line 10-68, col 13 line 39-60, col 14 line 49-60, col 16 line 25-55].
Claims 45, 54, 55 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2011/0130489) in view of Nishimura (US 5380179), as applied to claims 37-39, 41, 44, 46, 47, 49, 57, 58, in further view of Moussa (US 2003/0190472).
As to claim 45, Williams teaches the use of radiation but does not explicitly state that the reactive sites are formed by treating the particles with one or more of an electron beam, a plasma, and ozone. 
Moussa teaches a method of making materials for solid freeform fabrication [Abstract] wherein the particulate is treated with an electron beam in order to functionalize the material [0033]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Williams and had the reactive sites be formed by electron beam, as suggested by Moussa, in order to functionalize the material. 
As to claim 54, Williams teaches a method of printing a three dimensional article comprising: providing a substantially dry particulate material including a plurality of adjacent particles, the particulate material comprising an insoluble filler [0046, 0055, 0056]; forming reactive sites on the surface of the particles [0055]; and applying a fluid binder [0019, 0021, 0047] material to at least some of the plurality of particles in an amount sufficient to bond the particles together to define a cross-sectional portion of the article [0096], wherein the insoluble filler is insoluble in the fluid binder material [0019, 0021, 0047]; wherein the surface of the particles comprises a first functional group (filler treated with processing aid)[0046, 0055]; wherein the fluid binder material comprises a chemical species having a second functional group and a third functional group that differs from the second functional group [0096]; wherein the second functional group chemically reacts with the first functional group to form a covalent bond [0047, 0055, 0096].
Williams does not explicitly state the reactive sites are formed by treating the particles with one or more of an electron beam, a plasma, and ozone. 
Moussa teaches a method of making materials for solid freeform fabrication [Abstract] wherein the particulate is treated with an electron beam in order to functionalize the material [0033]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Williams and had the reactive sites be formed by electron beam, as suggested by Moussa, in order to functionalize the material. 
As to claim 55, Williams teaches the reactive sites are formed in a separate activation container prior to applying the fluid binder material to the particles as they are prepared by the manufacturer [0055]. 
Claims 48 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2011/0130489) in view of Nishimura (US 5380179) and Moussa (US 2003/0190472), as applied to claims 45, 54, 55 above, and in view of Deckard (US 2003/0094734).
As to claims 48 and 56, Williams does not explicitly state the reactive sites are formed substantially simultaneously with applying the fluid binder material to the particles, but does teach exposure to heat radiation while the two are in contact [0101]. 
Deckard teaches a method of making 3D parts from powder material and binder [Abstract] wherein the composite layers are formed by exposure to an electron beam [0028, 0033, 0038, 0067]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Williams and exposed the powder combined with the binder to an electron beam, as suggested by Deckard, as this had proven successful at forming a 3D composite part.
Moussa teaches a method of making materials for solid freeform fabrication [Abstract] wherein the particulate is treated with an electron beam in order to functionalize the material [0033]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Williams and had the reactive sites be formed by electron beam, as suggested by Moussa, in order to functionalize the material. 
Claims 37-39, 41, 44, 46, 47, 49, 57, 58 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2011/0130489) in view of Emmons (US 4263372).
As to claim 37, Williams method of printing a three dimensional article comprising: providing a substantially dry particulate material including a plurality of adjacent particles, the particulate material comprising an insoluble filler[0046, 0055, 0056]; and applying a fluid binder material to at least some of the plurality of particles in an amount sufficient to bond the particles together to define a cross-sectional portion of the article [0019, 0021, 0047], wherein the insoluble filler (glass) is insoluble in the fluid binder material [0011, 0046]; wherein the surface of the particles comprises a first functional group (filler treated nd and 3rd functional groups are different from eachother.
Emmons teaches a method of impregnating inert particulate (including glass) material to provide a hard composite that is abrasion and impact resistant [Abstract,  col 1 line 11-21, col 2 line 22-40] wherein the binder is a chemical species with at least 2 functional groups that differ from each other [col 4 line 17-48, col 5 line 20-33]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Williams and utilized a chemical species with different functional groups, as suggested by Emmons, in order to impregnate the particulate to make a hard composite that is abrasion and impact resistant. 
As to claim 38, Williams teaches the particles are bonded together with chemical bonds having a bond strength of at least 10 kJ/mol as Williams uses the same materials [0046, 0047, 0055].
As to claim 39, Williams teaches the first functional group comprises a vinyl, amine, (meth)acrylate, group [0046, 0055]. 
As to claim 41, Williams teaches the second functional group comprises a (meth)acrylate group [0047]. 
Emmons teaches a method of impregnating inert particulate (including glass) material to provide a hard composite that is abrasion and impact resistant [Abstract,  col 1 line 11-21, col 2 line 22-40] wherein the binder is a chemical species with at least 2 functional groups that differ from each other either vinyl or (meth)acrylate group [col 4 line 17-48, col 5 line 20-33]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Williams and utilized a chemical species with different functional groups, as suggested by Emmons, in order to impregnate the particulate to make a hard composite that is abrasion and impact resistant. 
As to claim 44, Williams teaches forming reactive sites on the surface of the particles [0055].
As to claim 46, Williams teaches reacting the reactive sites on the surface of the particles with one or more chemical species comprising the first functional group to provide functionalized particles comprising the first functional group [0055]. 
As to claim 47, Williams teaches the reactive sites are formed prior to applying the fluid binder material to the particles [0077-0079]. 
As to claim 49, Williams teaches less than 15% by weight fluid binder material is used, based on the total weight of the fluid binder material and the particulate material [Test 2]. 
As to claim 57, Williams teaches the second/third functional group comprises a (meth)acrylate group [Table 2, 5, 0083]. 
As to claim 58, Williams teaches the chemical species of the fluid binder comprises a di(meth)acrylate [Table 2, 5, 0083].
Claims 45, 54, 55 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2011/0130489) in view of Emmons (US 4263372), as applied to claims 37-39, 41, 44, 46, 47, 49, 57, 58, in further view of Moussa (US 2003/0190472).
As to claim 45, Williams teaches the use of radiation but does not explicitly state that the reactive sites are formed by treating the particles with one or more of an electron beam, a plasma, and ozone. 
Moussa teaches a method of making materials for solid freeform fabrication [Abstract] wherein the particulate is treated with an electron beam in order to functionalize the material [0033]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Williams and had the reactive sites be formed by electron beam, as suggested by Moussa, in order to functionalize the material. 
As to claim 54, Williams teaches a method of printing a three dimensional article comprising: providing a substantially dry particulate material including a plurality of adjacent particles, the particulate material comprising an insoluble filler [0046, 0055, 0056]; forming reactive sites on the surface of the particles [0055]; and applying a fluid binder [0019, 0021, 0047] material to at least some of the plurality of particles in an amount sufficient to bond the particles together to define a cross-sectional portion of the article [0096], wherein the insoluble filler is insoluble in the fluid binder material [0019, 0021, 0047]; 
Williams does not explicitly state the reactive sites are formed by treating the particles with one or more of an electron beam, a plasma, and ozone. 
Moussa teaches a method of making materials for solid freeform fabrication [Abstract] wherein the particulate is treated with an electron beam in order to functionalize the material [0033]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Williams and had the reactive sites be formed by electron beam, as suggested by Moussa, in order to functionalize the material. 
As to claim 55, Williams teaches the reactive sites are formed in a separate activation container prior to applying the fluid binder material to the particles as they are prepared by the manufacturer [0055]. 
Claims 48 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2011/0130489) in view of Emmons (US 4263372) and Moussa (US 2003/0190472), as applied to claims 45, 54, 55 above, and in view of Deckard (US 2003/0094734).
As to claims 48 and 56, Williams does not explicitly state the reactive sites are formed substantially simultaneously with applying the fluid binder material to the particles, but does teach exposure to heat radiation while the two are in contact [0101]. 
Deckard teaches a method of making 3D parts from powder material and binder [Abstract] wherein the composite layers are formed by exposure to an electron beam [0028, 0033, 0038, 0067]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Williams and exposed the powder combined with the binder to an electron beam, as suggested by Deckard, as this had proven successful at forming a 3D composite part.
Moussa teaches a method of making materials for solid freeform fabrication [Abstract] wherein the particulate is treated with an electron beam in order to functionalize the material [0033]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Williams and had the reactive sites be formed by electron beam, as suggested by Moussa, in order to functionalize the material. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARMAND MELENDEZ/Examiner, Art Unit 1742